Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 14-33 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group III, claims 24-32, drawn to a method of cleansing hair, and the species of sodium cocoyl glutamate and sodium lauroyl sarcosinate in the reply filed on 1/4/21 is acknowledged.  The traversal is on the ground(s) that a search of all inventions can be made without a serious burden.  This is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Groups I , II, and III are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I would not necessarily be pertinent to Groups II or III, and vice versa.  Further, the generic claims encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim (see M.P.E.P. §808.01 (a)).   The requirement is still deemed proper and is therefore made FINAL.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-23 are withdrawn as being drawn to a nonelected invention.


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 7/17/18. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 recites in line 2, “calculated to a total of the cleansing composition”.  For readability it is suggested to amend to, “based on the total weight of the cleansing composition”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 recites in line 4, “substantially free from alkyl sulphate surfactants and alkyl ether sulphate surfactants”.  The term “substantially free of" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears that some amount of alkyl sulphate surfactants and alkyl ether sulphate surfactants are permitted, and the claim will be examined accordingly.  Claims 25-33 are rejected as depending from and not clarifying the ambiguity of claim 24.
	Claim 24 recites “at least two anionic surfactants” in line 5.  Lines 6 and 11 then recite “a glutamate surfactant” and “a sarcosinate surfactant” which is inconsistent with the “at least two” language of the claim.  It is unclear how more than two anionic surfactants may be present when only two options are recited by the claim.  It is suggested to remove the “at least” language from line 5, or to amend lines 6 and 11 to include “at least one”.  The same applies to claims 32 and 33 which recite “the glutamate surfactant” and “the sarcosinate surfactant”.  Claims 25-33 are rejected as depending from and not clarifying the ambiguity of claim 24.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites combination of the at least two anionic surfactants of claim 24. However, 25 includes surfactants which are outside of the required structures of claim 24.  Claim 24 is limited to glutamates and sarcosinates, while claim 25 includes glycinates and alaninates which do not meet the formulas (i) or (ii). Therefore claim 25 broadens the scope of claim 24. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 25, 27-29, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 2010/0254924) in view of 3-Protein Shampoo (cited in IDS). 
Hamilton et al. teach kits and methods of treating hair comprising the steps of applying a dye composition, rinsing the dye composition, washing the hair with an aqueous cleansing composition (i.e. applying a cleansing composition onto artificially colored hair), and further applying a conditioner and post-treatment composition for imparting shine and inhibiting color fading (e.g. abstract, paragraphs 0005-0019; 0204-0207; Claim 1). 

3-Protein Shampoo teaches a shampoo comprising sodium cocoyl glutamate and sodium lauroyl sarcosinate (e.g. page 2).  The composition does not comprise alkyl sulphates or alkyl ether sulfates, or any of the combinations of surfactants recited in claim 25 (i.e. the composition is substantially free from alkyl sulphate and alkyl ether sulphate). 3-Protein shampoo further comprises cocoamidopropyl hydroxysultaine (i.e. an amphoteric surfactant), decyl glucoside (i.e. a nonionic surfactant meeting claim 28), and jojoba oil (i.e. natural oil). 3-Protein Shampoo teaches the 3-Protein Shampoo, Conditioner and Frizz Control work synergistically to rejuvenate and repair dull, dry, or damaged hair (pg. 2).
Regarding Claims 24, 25, 27-29, 32 and 33, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the cleansing composition of 3-Protein Shampoo for use in the method of Hamilton et al.  Hamilton et al. teach a step of shampooing the hair, but provide few details on the composition of the shampoo.  One of ordinary skill in the art would have been motivated to seek out additional teachings of appropriate shampoo compositions.  One of ordinary skill in the art would have been motivated as the shampoo of 3-Protein is taught to provide effective results to rejuvenate and repair dull, dry, or damaged hair, and work in conjunction with a conditioner and after-treatment, and would have predicted success as both compositions are for use on hair comprising similar ingredients.  

Claims 26 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 2010/0254924) and 3-Protein Shampoo (cited in IDS) as applied to Claims 24, 25, 27-29, 32 and 33 above, and further in view of Fan et al. (US 2006/0263319; cited in IDS). 
Regarding Claims 24, 25, 27-29, 32 and 33, the teachings of Hamilton and 3-Protein Shampoo are described supra.  They do not teach the concentration of the anionic surfactants or the inclusion of a cationic conditioning agent.  This is made up for by the teachings of Fan et al. 
Fan et al. teaches a shampoo composition comprising one or more anionic cleansing surfactants in an amount more preferably from 8-16 wt.% of the total composition (e.g. paragraphs 0051, 0054). Fan et al. teach the typical anionic cleansing surfactants for use in the composition include sodium N-lauryl sarcosinate (e.g. paragraphs 0052 and 0053).  Fan et al. teach the composition further comprises a cationic conditioning polymer polyquaternium-10 (i.e. cationic cellulose derivative) (e.g. paragraph 0036, Claim 1).  Fan et al. teach Polyquatemium-10 is in the class of the quaternary cellulosics which are cationic conditioning polymers that are desirable in hair care products for body/volume seekers (e.g. paragraph 0003). 
Regarding Claims 26 and 30, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the shampoo taught by 3-Protein Shampoo by adjusting the amount of the glutamate and sarcosinate anionic cleansing surfactants to be 8-16 wt.% of the shampoo, and by adding Polyquaternium-10 (i.e. cationic cellulose conditioning polymer), in order to adjust the anionic cleansing surfactants as taught by this preferred teaching of Fan et al. for cleansing hair, and to provide conditioning, body, and volume to the hair through inclusion of Polyquaternium-10 as also taught by Fan et al. The skilled artisan would have been motivated to adjust the amount of the glutamate and sarcosinate anionic cleansing surfactants to be 8-16 wt.% of the shampoo and add Polyquaternium-10 (i.e. cationic cellulose conditioning polymer) to the shampoo taught by 3-Protein Shampoo, with a reasonable .

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 2010/0254924) and 3-Protein Shampoo (cited in IDS) as applied to Claims 24, 25, 27-29, 32 and 33 above, and further in view of Behrens et al. (US 5,672, 576; cited in IDS).
Regarding Claims 24, 25, 27-29, 32 and 33, the teachings of Hamilton and 3-Protein Shampoo are described supra.  They do not teach the inclusion of a thickener of the formula in claim 31.  This is made up for by the teachings of Behrens et al.

Regarding Claim 31, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the shampoo taught by 3-Protein Shampoo by adding PEG-80 glyceryl tallowate (i.e. nonionic surfactant) because both 3-Protein Shampoo and Behrens et al. are drawn to shampoo compositions comprising similar ingredients. The skilled artisan would have been motivated to modify the shampoo taught by 3-Protein Shampoo by adding PEG-80 glyceryl tallowate, with a reasonable expectation of success, in order to increase the conditioning and gentle cleansing of the shampoo.


Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619